Citation Nr: 1449181	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  09-36 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.   

2.  Entitlement to an initial compensable rating for bilateral hearing loss.   

3.  Entitlement to an initial compensable rating for a left shoulder disability.   

4.  Entitlement to an extraschedular rating for service-connected bilateral hearing loss disability.

5.  Entitlement to total disability based on individual unemployability (TDIU) (in relation to appeal for increased rating hearing loss).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to February 1970; and from January 2004 to October 2005.  He also served in the U.S. Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in June 2006 and February 2009 by Department of Veterans Affairs (VA) Regional Offices (RO).  The June 2006 rating decision granted, in pertinent part, service connection for bilateral hearing loss and a left shoulder condition (claimed as upper back condition), and denied service connection for a low back disorder; a left knee and a right knee disorder; and a right shoulder disorder.  The February 2009 rating decision denied reopening of a claim of service connection for residuals, multiple shell fragment wounds.

In May 2011 the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in Indianapolis, Indiana.  A transcript of that hearing is of record.  

In January 2013 the Board reopened the claim for residuals, multiple shell fragment wounds and granted service connection for a low back disorder; and then remanded the issues of service connection for residuals of multiple shell fragment wounds, service connection for a left knee and a right knee disorder, service connection for a right shoulder disorder, a compensable disability rating for bilateral hearing loss, and a compensable disability rating for left shoulder disability for further development.  

In a rating decision dated in June 2013 the Appeals Management Center (AMC) granted service connection for left knee arthritis; service connection for right knee arthritis; and service connection for scars due to shell fragment wounds.  The benefit sought, namely, service connection for a left knee disability, a right knee disability, and residuals of multiple shell fragment wounds having been granted, these issues are no longer on appeal.

The issues of an increased rating for left shoulder disability, entitlement to TDIU, and entitlement to an extraschedular rating for service-connected bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A pre-existing right shoulder disorder was clearly and unmistakably aggravated beyond its natural progression during active military service.

2.  The Veteran's bilateral hearing loss disability has been manifested by level I hearing in each ear throughout the appeal period.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for right shoulder disorder are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2014).

2.  The criteria for an initial compensable rating for bilateral hearing loss are not met at any time during the appeal period.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

The Board is granting the Veteran's appeal for service connection for a right shoulder disorder, so no discussion of the VCAA in regards to that claim is needed.  

As for the claim for a higher rating for bilateral hearing loss stems from the initial grant of service connection.  Although hearing loss was not listed, it is noted that all appropriate laws and regulations were provided to the Veteran.  As such, the notice that was provided to the Veteran before service connection was granted in February and March of 2006 was legally sufficient and no further notice under the VCAA is necessary.  The Veteran was in not prejudiced in this regard, nor has he or his representative alleged such.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As for VA's duty to assist, all relevant facts have been properly developed, and all evidence necessary for equitable resolution of the appeal has been obtained.  The Veteran's service and post-service medical records were obtained and are in the claims file.  Additionally, the Veteran was accorded multiple VA examinations regarding his claim for an increased rating for hearing loss.  The Board has reviewed the ensuing reports and finds that they are adequate because the examiners conducted a personal examination of the Veteran and performed requisite clinical tests; reviewed the claims file and discussed the Veteran's medical history; and provided examination findings in detail.  See, e.g., Ardison v. Brown, 6 Vet. App. 405, 407 (1994)) (providing, basically, that a medical [examination] is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

In addition, the Veteran testified before the undersigned Veterans Law Judge in May 2011 regarding the issue resolved in this decision.  During that hearing he was ably assisted by an accredited representative from Disabled American Veterans.  His representative, and the Veterans Law Judge, asked questions to ascertain the nature of the Veteran's symptoms and their impact on his functioning.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of that criteria; as evidenced by the questioning pursued by his representative and the Veteran's responses during the hearing.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative; and neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the duties set forth in 38 C.F.R. § 3.103(c)(2) have been met.  

In short, the Veteran was provided with a meaningful opportunity to participate in the claims process and he has done so.  Accordingly, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the claim, and no further assistance to develop the evidence is needed.  See Pelegrini, 18 Vet. App. at 121; Conway, 353 F.3d. at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

II.  Service connection, right shoulder

In relevant part, service connection may be granted for disability resulting from a disease or injury incurred or aggravated, in line of duty, during active duty or during a period of active duty for training; or for injury incurred or aggravated, in line of duty, or during a period of inactive duty for training.  38 C.F.R. §§ 3.6(a), 3.7(m), 3.303.  

Claims based on a period of active duty for training or inactive duty for training are not entitled to the presumption of aggravation.  Smith v. Shinseki, 24 Vet. App. 40, 46-48 (2010).  For claims based on aggravation of a pre-existing condition during a period of active duty for training or inactive duty for training, the appellant must show that the condition worsened beyond its natural progression during the period of training and that the worsening was caused by the training.  Id., at 48. 

An October 2005 "In Line Of Duty" determination confirms that the Veteran was involved in a slip and fall (on ice) accident with concomitant pulling of the shoulder and shoulder pain during active duty for training in November 2002.

In January 2013 the Board requested that the Veteran be accorded a VA examination for an opinion as to whether a current right shoulder disorder was incurred during, or aggravated by, active military service; or was related to the Veteran's service-connected left shoulder and/or back disability.  In March 2013 the requested examination was done.  The examiner noted that the Veteran had been involved in a motorcycle accident in 1999 and had undergone surgery on the left shoulder in 1995 and the right shoulder in 2002; with continued bilateral pain.  Diagnosis was postoperative bilateral rotator cuff.  According to the examiner, the Veteran clearly and unmistakably entered his second period of active military service from January 2004 to October 2005 with a pre-existing right shoulder disorder ["yes he had had right shoulder surgery due to a w/c problem"]; and that disorder clearly and unmistakably was aggravated beyond its natural progression.  He specifically stated as follows: "There is a history of a recurrent injury causing a worsening of the preexisting condition beyond its natural progression."  

The examiner also averred that it is at least as likely as not that the Veteran's currently diagnosed right shoulder disorder was incurred during service because the injury was documented in 2005 and there has been a continuum of care since.  The record contains no evidence to the contrary.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that the Board must consider only independent medical evidence to support its findings rather than provide its own medical judgment).  

By either theory the evidence favors a grant of service connection for a right shoulder disorder.  



III.  Increased rating, bilateral hearing loss 

In a rating decision in June 2006, the RO granted service connection for bilateral hearing loss and assigned a noncompensable (0 percent) rating effective November 1, 2005.  The Veteran has appealed the assigned rating.

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Rating Schedule provides a table (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on puretone thresholds and controlled speech discrimination (Maryland CNC) testing.  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.  38 C.F.R. § 4.85.

The "puretone threshold average" as used in Table VI, is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(d).

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Where there is an exceptional pattern of hearing impairment as defined in 38 C.F.R. § 4.86, the rating may be based solely on puretone threshold testing.  An exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies 1000, 2000, 3000, and 4000 Hertz are 55 decibels or greater; or when the puretone threshold at 1000 Hertz is 30 decibels or less, and the threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86(a), (b).

Facts and Analysis

As stated before, in a rating decision dated in June 2006 the RO granted service connection for bilateral hearing loss and assigned a noncompensable (0 percent) rating effective November 1, 2005.  There is no clinical medical evidence related to hearing problems in the claims file, after the effective date of service connection, until 2006.

On VA audiological examination in May 2006, puretone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz were 25, 20, 30, and 55, respectively, in the right ear; and 25, 20, 35, and 85, respectively, in the left ear; for an average of 32.5 decibels in the right ear, and 41.25 decibels in the left ear.  Speech recognition scores were 100 percent in the right ear and 96 percent in the left ear.  These findings correspond to Level I hearing in each ear, which equates to a noncompensable rating.  38 C.F.R. § 4.85, Tables VI and VII.  Evaluation under the provisions of 38 C.F.R. § 4.86 is not warranted as the criteria for an exceptional rating are not shown.  There is no basis for a compensable rating based on this evidence.  Lendenmann, 3 Vet. App. 345, 349 (hearing evaluations are performed by mechanically applying the rating criteria to certified test results).

In June 2007 the Veteran was outfitted by VA with binaural hearing aids.  

On VA audiological examination in June 2008, puretone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz were 20, 20, 40, and 60, respectively, in the right ear; and 25, 20, 45, and 85, respectively, in the left ear; for an average of 35 decibels in the right ear, and 43.75 decibels in the left ear.  Speech recognition scores were 98 percent in the right ear and 96 percent in the left ear.  These findings correspond to Level I hearing in each ear, which equates to a noncompensable rating.  38 C.F.R. § 4.85, Tables VI and VII.  Evaluation under the provisions of 38 C.F.R. § 4.86 is not warranted as the criteria for an exceptional rating are not shown.  There is no basis for a compensable rating based on this evidence.  

On VA Audiology Clinic visit in January 2012, hearing was within normal limits to 2000 Hertz with moderate to severe sensorineural hearing loss from 3000 Hertz.  The Veteran's hearing aids were checked and found to be in need of new tubing and domes.  

On VA audiological examination in March 2013, puretone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz were 20 20, 50, and 70, respectively in the right ear; and 20, 20, 60, and 95, respectively, in the left ear; for an average of 40 decibels in the right ear, and 48.75 decibels in the left ear.  Speech recognition scores were 98 percent in the right ear and 94 percent in the left ear.  These findings correspond to Level I hearing in each ear, which equates to a noncompensable rating.  38 C.F.R. § 4.85, Tables VI and VII.  Evaluation under the provisions of 38 C.F.R. § 4.86 is not warranted as the criteria for an exceptional rating are not shown.  There is no basis for a compensable rating based on this evidence.  Lendenmann, 3 Vet. App. 345, 349.  

Accordingly, and based on the medical evidence of record (see Lendenmann), the Board finds that the criteria for a compensable schedular rating are not met at any time during the appeal period; and a staged rating is in turn not warranted.  Fenderson, 12 Vet. App. 119, 126-27.

The Board notes that in Rice v. Shinseki, the Court of Appeals for Veterans' Claims (Court) held that a request for TDIU, whether expressly raised by the veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increase.  Rice v. Shinseki, 22 Vet. App. 447, 453-454 (2009).  See also Comer v. Peake, 552 F.3d 1362, 1367 (Fed. Cir. 2009) (providing that a claim for TDIU benefits is not a free-standing claim that must be pled with specificity; rather, it is implicitly raised whenever a veteran, who presents cogent evidence of unemployability, seeks to obtain a higher disability rating).   

Additionally, in Johnson v. McDonald, the Federal Circuit held that 38 C.F.R. § 3.321(b)(1) "entitles a veteran to consideration for referral for extra-scheduler evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by scheduler evaluations."  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). 

During the interim following the Board's January 2013 remand of the just decided issue of a compensable disability rating for bilateral hearing loss, the Veteran's representative requested "an increased rating based on individual unemployability" and extra-schedular entitlement.  See April 2014 correspondence from representative.  

In view of the Board's grant of service connection for a right shoulder disorder, and because the Veteran's appeal for an initial compensable rating for left shoulder disability is still pending, the breadth of the Veteran's service-connected disability picture is unclear.  The Board is therefore remanding the issues of entitlement to TDIU and entitlement to an extraschedular rating for service-connected bilateral hearing loss so that the Veteran's service-connected disability picture is first resolved.  See Young v. Shinseki, 25 Vet. App. 201, 203 (2012) (providing that where, as here, an issue is part and parcel of a claim properly before the Board on appeal but has not been adjudicated by the RO, the appropriate remedy is for the Board to remand, rather than refer, the issue).  See also Rice, 22 Vet. App. at 455, n.7 ("this is not to say that, just because TDIU is raised in the context of an initial adjudication of a claim, in an appropriate case, the Court could not review a schedular rating assigned by the Board even though the Board also remanded or referred an issue as to entitlement to TDIU").
ORDER

Service connection for right shoulder disorder is granted.

An initial compensable rating for bilateral hearing loss is denied.


REMAND

With regard to the appeal for an increased rating for a left shoulder disability, in its June 2013 rating decision the AMC stated that it had increased the rating for the Veteran's service-connected left shoulder disability to 10 percent effective May 6, 2008; based, according to the AMC, on May 2008 VA examination findings.  A September 2008 VA examination is of record; however, the referenced May 2008 report of examination is not in the paper claims file or the virtual/electronic claims file.  Complicating matters further, in its June 2013 letter to the Veteran (copy in the paper claims file) the AMC informed the Veteran that the rating for his service-connected left shoulder disability had been increased to 20 percent effective November 1, 2005.  Finally, a Supplemental Statement of the Case regarding the appeal for an increased rating for left shoulder disability was not issued after the June 2013 rating action.  Remand for association with the claims file of the May 2008 VA examination report and issuance of a Supplemental Statement of the Case in accordance with 38 C.F.R. § 19.31(c) is needed.

Finally, and in relation to the rating for the Veteran's service-connected bilateral hearing loss disability, in April 2014 the Veteran's representative requested "an increased rating based on individual unemployability" and extra-schedular entitlement.  See April 2014 correspondence from representative.  On remand the agency of original jurisdiction should consider whether either benefit is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Associate a copy of the May 2008 VA left shoulder examination report with the claims file.

2.  Issue the Veteran and his representative a Supplemental Statement of the Case on the issues of entitlement to an extraschedular rating for service-connected bilateral hearing loss (to include consideration of the Veteran's service-connected disabilities, see Johnson, supra) and entitlement to a TDIU (to include consideration of the Veteran's service-connected disabilities).  Afford the Veteran and his representative the appropriate amount of time within which to respond.  Then, return the case to the Board for appellate review, unless otherwise indicated.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


